DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 5 and 8, it is unclear how the claimed sheet post processing apparatuses of claims 5 and 8 is distinguished from the sheet binding apparatuses of claims 4 and 7 as there are no further limitations distinguishing the claimed sheet binding apparatuses from the sheet post processing apparatuses.
Claims 6 and 9 are rejected analogously.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Abe et al. (US PGPub 2014/0353900 A1).
As to claim 1, Abe et al. teaches a sheet binding apparatus (figure 2A) configured to pressure bond and bind sheets by a first binding portion (10210D) and a second binding portion (10214D) each having surfaces to be engaged with each other (figure 23A), each of the surface being provided with a plurality of tops and bottoms (see figures 23A-23B, where each of 10210D and 10214D have a plurality of teeth with tops and bottoms), comprising: 
a moving means (1027) configured to move the first binding portion toward the second binding portion fixed and to bring the first binding portion and the second binding portion into pressure contact with each other (figure 21 and paragraph [0057]); and 
a plurality of peeling members (10215D, 10215E) configured to apply peeling force in a direction opposite to a pressure-bonding direction to peel off a bound portion of the sheets stuck to the surface when the first binding portion is separated from the second binding portion by the moving means after pressure-bonding binding processing is performed (paragraph [0116]), 
the peeling force being applied by the plurality of peeling members at different timings (paragraphs [0116] and [0118] and figures 22-23, where the peeling forces are considered to be applied at different timing because the size and strength of the detachment wire springs are different, therefore, as shown in figures 23A-23B, the peeling force applied by 10215D is applied over a longer time than the peeling force applied by 10215E).
As to claim 2, Abe et al. teaches wherein the plurality of peeling members (10215D, 10215E) include a first peeling member (10215E) arranged inside a binding range of the first binding portion (10210D, see figure 23A, where 10215E is placed within the range of the teeth of 10210D), and a second peeling member (10215D) arranged outside the binding range of the first binding portion (10210D, see figure 23A-23B, where 10215D is arranged opposite from 10210D and therefore is outside of the binding range of 10210D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US PGPub 2014/0353900 A1) in view of Nobe et al. (US PGPub 2018/0017927 A1).
As to claim 3, Abe et al. teaches a sheet binding apparatus (figure 2A) configured to pressure bond and bind sheets (figure 16A) sandwiched by a first binding portion (10210A) and a second binding portion (10214A) faced to each other (figures 16A-16B), comprising: 
an apparatus frame (1012); 
the second binding portion (10214A) fixed to the apparatus frame (figure 15); 
the first binding portion (10210A) configured to be moved toward the second binding portion (figures 3-4); 
a moving means (1027) configured to move the first binding portion between a standby position separated from the second binding portion and a pressure-contact position where the second binding portion and the first binding portion are pressure contacted (figures 3-4 and paragraph [0057]); 
a first peeling member (102151A) arranged inside a binding range of the first binding portion (see figures 16A-16B) and configured to peel off the sheets from the first binding portion (paragraph [0100]).
Abe et al. does not explicitly teach a second peeling member arranged between the standby position and the pressure-contact position of the first binding portion to surround a periphery of the first binding portion. 
Nobe et al. teaches a sheet binding apparatus (figure 2) configured to pressure bond and bind sheets sandwiched by a first binding portion (22) and a second binding portion (24) faced to each other (figure 2-4 and 6, paragraph [0023]), comprising a second peeling member (60a) arranged between the standby position and the pressure-contact position of the first binding portion to surround a periphery of the first binding portion (figures 3-4). 
It would have been obvious to one skilled in the art before the effective filing date to modify Abe et al. to have a second peeling member arranged between the standby position and the pressure-contact position of the first binding portion to surround a periphery of the first binding portion as taught by Nobe et al. to enable the bound sheets to be separated from the upper teeth members as well (paragraph [0030]).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nobe et al. (US PGPub 20190292001 A1) and Matsumoto et al. (US PGPub 20190291497 A1) teach systems similar to the disclosed invention. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853